 1   Matthew L. Sharp, Esq.
     Nevada Bar No. 4746
 2   MATTHEW L. SHARP. LTD.
     432 Ridge Street
 3   Reno, Nevada 89501
     Phone: (775) 324-1500
 4   Email: matt@mattsharplaw.com
 5   Attorneys for Plaintiffs
 6
     [Additional Counsel Listed Below]
 7
 8                        UNITED STATES DISTRICT COURT
 9                                DISTRICT OF NEVADA
10
11   MICHAEL RUTH, and OTILDA                   Case No.: 2:15-cv-00481-RFB-VCF
     LAMONT, Derivatively on Behalf of
12   CANNAVEST CORP.,
13                  Plaintiffs,
14                                              SCHEDULE FOLLOWING
     v.                                         EXPIRATION OF STAY
15
     MICHAEL MONA, JR., BART P.
16   MACKAY, and LARRY RASKIN,
17                  Defendants,
18   and
19   CANNAVEST CORP.,
20                 Nominal Defendant.
21
22         Plaintiffs Michael Ruth and Otilda Lamont (“Plaintiffs”) and defendants
23   Michael Mona, Jr., Bart P. Mackay, Larry Raskin, and CV Sciences, Inc.,
24   formerly known as CannaVest Corp. (“Defendants”) jointly state:
25         Plaintiffs filed their Second Amended Shareholder Derivative Complaint
26   (the “Complaint”) against Defendants on May 30, 2018. (Dkt. 51).
27
                                            1
28
 1         This action, and the allegations in the Complaint, involve largely the same
 2   facts and issues alleged in the related action styled as In re: CannaVest Corp.,
 3   Securities Litigation” under Case No. 14-cv-2900, filed in the United States
 4   District Court for the Southern District of New York (“New York Federal
 5   Securities Action”).
 6         This court entered an Order on July 17, 2018, imposing a stay of the action
 7   and discovery pursuant to stipulation, until the earlier of (i) the close of fact
 8   discovery in the New York Federal Securities Action, or (ii) the deadline for
 9   appealing a dismissal of the New York Federal Securities Action with prejudice.
10   (“Stay Order”; Dkt. 54). Under the terms of the Stay Order, Defendants did not
11   need to respond to the Complaint.
12         On March 31, 2019, the United States District Court for the Southern
13   District of New York entered an order, denying in part and granting in part, the
14   motion to dismiss the New York Federal Securities Action.
15         On June 28, 2019, the plaintiffs in the New York Federal Securities Action
16   filed a Stipulation of Dismissal with Prejudice.
17         On July 2, 2019, the United States District Court for the Southern District
18   of New York entered an order dismissing, with prejudice, the New York Federal
19   Securities Action (“Dismissal Order”). The court entered the Dismissal Order
20   pursuant to a stipulation under Federal Rule 41(a), with each party bearing their
21   own costs and fees.
22         Pursuant to the Stay Order, the parties in this action “Within thirty (30)
23   days of the expiration of the stay,” must “jointly submit to the Court a proposed
24   schedule for further proceedings in this action.” (Dkt. 54, p. 4). Accordingly, the
25   parties propose a schedule of events follows:
26         1. Defendants’ deadline to file and serve a response to the Complaint:
27            September 6, 2019;
                                               2
28
 1           2. Plaintiffs’ deadline to file and serve any opposition to any motion filed
 2              in response to the Complaint: 45 days after the filing of such motion;
 3           3. Defendants’ deadline to file and serve any reply to Plaintiffs’ opposition:
 4              21 days after the filing of such opposition.
 5           The parties propose that additional case management dates be set upon
 6   resolution of any motion filed in response to the Complaint.
 7   Dated: August 1, 2019                     Dated: August 1, 2019
 8
      MATTHEW L. SHARP, LTD.                  PROCOPIO, CORY,
 9                                            HARGREAVES & SAVITCH, LLP
10
11
       /s/ Matthew L. Sharp                    /s/ S. Todd Neal
12     Matthew L. Sharp                        S. Todd Neal (Admitted Pro Hac
       Nevada Bar No. 4746                     Vice)
13                                             Sean M. Sullivan (Admitted Pro Hac
       432 Ridge Street
14     Reno, NV 89501                          Vice)
       Phone: (775) 324-1500                   525 B. Street, Suite 2200
15     matt@mattsharplaw.com                   San Diego, CA 92101
16
                                               todd.neal@procopio.com
       and                                     sean.sullivan@procopio.com
17
18     Thomas J. McKenna (Admitted             and
       pro hac vice)
19     GAINEY McKENNA &                       William R. Urga
20       EGLESTON                             Nevada Bar No. 1195
       440 Park Ave. South, 5th Floor         JOLLEY URGA WOODBURY
21     New York, New York 10016               HOLTHUS & ROSE
       Phone: (212) 983-1300                  330 S. Rampart Blvd., Suite 380
22                                            Las Vegas, Nevada 89145
       Fax: (212) 983-0383                                               IT IS HEREBY
23     tjmckenna@gme-law.com                  Telephone: 702.699.7500
                                              Facsimile: 702.699.7555 ORDERED that a status
24                                            wru@juwlaw.com             hearing is scheduled for
       Counsel for Plaintiffs
25                                                                       10:00 AM, December 2,
                                                                         2019, in Courtroom 3D.
                                              Counsel for Defendants Michael
26                                            Mona, Jr., Bart P. Mackay, Larry
                                              Raskin, and CannaVEST Corp.
27
                                                3
28
                                       August 2, 2019
